Citation Nr: 1450824	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-20 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968 and from September 1979 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared at a Travel Board hearing with the undersigned in May 2013.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than the transcript from the aforementioned Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the March 2011 VA opinion is inadequate.  The examiner found that the Veteran's bilateral hearing loss is unrelated to service because his hearing was within normal limits at separation from service.  However, the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 
Here, the Veteran has testified that he did not have any significant noise exposure other than his in-service exposure, which included exposure to artillery fire in Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  Request that the March 2011 examiner (or suitable substitute) review the claims file and offer an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss began during or is otherwise related to active service, to include the Veteran's report of exposure to artillery fire (see hearing transcript).

The claims file and a copy of this remand should be provided to the VA examiner for review.  

A detailed rationale should be given for all opinions and conclusions expressed.  The examiner is advised that the lack of diagnosed hearing loss disability in service is not alone a sufficient rationale for a negative opinion.

If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



